                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


CREE, INC.,

                  Petitioner,

      v.                                          Case No. 16-cv-1508-pp

BHB ENERGY, LLC, and
BHP ENERGY MEXICO S. DE R.L. DE C.V.,

                  Respondents.


              ORDER AWARDING PETITIONER FEES AND COSTS
              AGAINST BHP ENERGY MEXICO S. DE R.L. DE C.V.


      Earlier in this litigation, Magistrate Judge Nancy Joseph granted the

petitioner’s motion to compel arbitration as to BHB Energy LLC and to stay

litigation. Dkt. No. 39. After exhaustive efforts to serve BHP Energy Mexico S.

de R.L. de C.V. (BHP), the petitioner moved for default judgment and sanctions

against BHP and its principal Alan Barson for their “willful and repeated efforts

to avoid service of process” over a ten-month period. Dkt. No. 65. On

September 14, 2018, the court granted the petitioner’s motion for default

judgment against BHP, granted the petitioner’s motion for sanctions against

BHP, and denied the petitioner’s motion for sanctions against non-party Alan

Barson. Dkt. No. 81. The court ordered the petitioner to file an itemization

supporting its request for damages relating to expenses incurred after

December 7, 2016 in trying to serve BHP, explaining that it would enter



                                        1
judgment after deciding the amount of sanctions. Dkt. No. 82. Neither

respondent objected to the itemization filed by the petitioner.

      The court awarded damages for expenses incurred after December 7,

2016, because it found that by that date Barson knew that the petitioner had

named BHP as a respondent. Attorney Patrick C. Harrigan filed a declaration,

because he had personal knowledge of the procedural history of the case and

was lead counsel for the petitioner. Dkt. No. 82 at ¶¶2, 3. The declaration

states that after Attorney Harrigan’s December 7, 2016 phone call with Barson,

he paid a private investigation firm $1,000 to conduct record searches and

attempt service on Barson in New York City. Id. at ¶9. He says that translation

and Hague Convention form preparation fees totaled $1,800. Id. at ¶10.

Attorney Harrigan’s fees for his professional services, and for those of an

associate, totaled $99,382. These fees covered the coordination of the

investigation and preparation of the Hague documents, legal research

regarding service on a foreign entity through the Hauge Convention and

alternative means, research and preparation of an expedited motion to serve

via e-mail and Facebook, service attempts, research and preparation of the

motion for sanctions, and preparation for oral argument. Associated Westlaw

charges totaled $3,937.47. Id. at ¶13. The court has received no objections to

the requested fees, and has no reason to question their reasonableness, given

what it knows of the case.




                                        2
      The court AWARDS the petitioner sanctions in the amount of

$106,119.47 against BHP Energy Mexico, who actively avoided service, abused

the judicial process and acted in bad faith.

      Dated in Milwaukee, Wisconsin this 10th day of January, 2019.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                        3
